 



Exhibit 10.38
June 13, 2006
Mr. Arthur L. Money
3803 Riverwood Road
Alexandria, VA 22309-2726

Re:   Amended and Restated Employment Letter Agreement with Terremark
Worldwide, Inc.

Dear Art:
On January 3, 2003, Terremark Worldwide, Inc. (the “Company”) and you signed a
letter agreement (the “Letter Agreement”) containing the terms of your
employment in connection with the heading the Company’s Government Division,
which focuses on selling the Company’s products and services to the U.S.
Government (the “Government Division”), including but not limited to military,
Homeland Security, and intelligence community customers (“the Project”). On
May 3, 2003, the Company and you signed an amended and restated form of the
Letter Agreement. Today, you and the Company have agreed to further revise the
compensation calculations of your employment, so, in the interests of clarity,
this Letter Agreement revises those calculations and otherwise restates the
original terms of the Letter Agreement. This Letter Agreement supersedes all
prior agreements on this matter related to your employment and is retroactive to
January 3, 2003.
1. SERVICES TO BE RENDERED AS A TERREMARK EMPLOYEE
Under the terms of this agreement, your role would be to function as the head of
the Government Division and your responsibilities would be to provide strategic
advice and business development assistance to the Government Division, and
otherwise assist the Company in the successful implementation of the Project.
While we would envision you working closely with the Company’s Chief Operating
Officer, its head of Global Sales and its General Counsel, your direct
“reporting” relationship will be with me, as the Chairman of the Company. Your
title shall be “Director - Government, Military and Homeland Security Affairs”.
We do not envision requiring any specific number of hours or days per month or
quarter. We would rely on your sense of professionalism and your desire for
success to determine the extent to which you would need to devote yourself to
Company matters. We see no need for you to have a permanent office at any
Terremark location, but will provide you with an office, as needed, when you
visit Miami and we will make sure you have whatever secretarial support you need
to assist you with your Company related work.
The Company will reimburse you for all reasonable expenses related to your
responsibilities with the Company, in the same manner as it does for other
senior executives of the Company.

 



--------------------------------------------------------------------------------



 



June 13, 2006
Mr. Arthur L. Money
Page 2 of 3
2. COMPENSATION
In consideration of the services you have provided and are expected to continue
to provide under the Letter Agreement, as amended to date, and, in lieu and in
full satisfaction of any and all payments to which you may have been entitled
under the previous terms of the Letter Agreement, you will continue to receive
payments equal to $5,000 per month. In addition, within two (2) weeks of the
execution of this Letter Agreement, you will receive 15,000 shares of
Terremark’s common stock issued pursuant to the terms of the Company’s 2005
Executive Incentive Compensation Plan.
3. OTHER CONSIDERATIONS

  i.   Notwithstanding your title and your status as an employee and a member of
the Board of Directors of the Company, we both agree and understand that you are
not an officer and you will not have any of the responsibilities of an officer
or the ability to bind the Company to any agreement with a third party, or to
incur any obligation or liability on behalf of the Company;     ii.   This
Letter Agreement may only be modified by a written document duly signed by you
and the Company;     iii.   This Letter Agreement shall expire on January 31,
2007 (the “Expiration Date”); provided, however, the term shall continue in
effect thereafter unless (a) terminated in writing by the Company or you on 48
hours written notice “for cause” (which is intended to be narrowly defined to
consist only of a material breach of this agreement or conduct by one party that
is so embarrassing or egregious as to render the relationship damaging to the
non-offending party), or (b) terminated in writing by the Company or you,
without cause, on ninety (90) days notice;     iv.   The Company and you will
consult and agree upon the form, terms and substance of all press releases,
public announcements and publicity statements with respect to this Letter
Agreement;     v.   In the event of your death prior to receiving any or all
payments to which you are entitled, the remaining Compensation to be paid under
the terms hereof shall be paid at the time and in the manner provided in
Section 2 to the beneficiary or beneficiaries who you have designated on a
beneficiary designation form properly filed by you with the Company in
accordance with the Company’s policies and procedures. If no such designated
beneficiary survives you, such remaining benefits shall be paid as set forth
above to your estate.     vi.   This Letter Agreement, when countersigned by the
Company, will constitute a binding agreement between you and the Company, and
shall be governed by the laws of the State of Florida.

 



--------------------------------------------------------------------------------



 



June 13, 2006
Mr. Arthur L. Money
Page 3 of 3
If you are in agreement with the above terms and conditions, please sign below
in evidence of your acceptance of this Letter Agreement.

            Terremark Worldwide, Inc.
      By:   /s/ Manuel D. Medina         Name:   Manuel D. Medina       
Title:   Chairman of the Board, President and
Chief Executive Officer     

Acknowledged and agreed to
this 14th day of June, 2006

                  /s/ Arthur L. Money       Arthur L. Money           

 